DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/27/2021 and 11/4/2021 based on the provisions of 37 CFR 1.97, have been considered by the Examiner.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 & 21 are directed toward a process (method). Claims 8-14 are directed toward an apparatus (system). Claims 15-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture) which according to the specification in [0016] excludes transitory signals.  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-21 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.  Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, computer system and computer program product for generating a personalized summary of missed content from across multiple collaboration online platforms, the method comprising: 
monitoring user participation with respect to a plurality of conversations across a plurality of collaboration online platforms, 
extracting concepts and categories from the plurality of conversations using natural language processing; 
determining content the user missed from the plurality of conversations based on a user participation since the user last saw messages from a same channel;
extracting a multiplicity of missed messages since the user last saw messages from the same channel;
summarizing the missed content in the missed messages from each of the plurality of collaboration platforms; and 
presenting the summarized missed content to the user in a current conversation within the online collaboration platforms
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of managing user collaboration by monitoring user participation during conversations between users, and providing a personalized summary of any missed content relevant to the user.  The underlined claim limitations relate to managing relationships and interactions between people since overseeing user collaboration and managing user participation for a plurality of conversations pertains to managing social activities (discussions and collaborative meetings) and interactions between users of a conversation under a social setting.  The Applicants emphasize in the Specification for businesses and organizations that utilize “collaboration systems are useful tools to create strategies, policies, and structures in order to better organize data, work products, and practices that may promote cooperation among different parties or individuals within an organization, such that organizational goals may be achieved much faster and effectively” (Specification; [0002]).  Monitoring user participation in a plurality of conversations and determining missed content to present a summary of the missed content to the user pertains to following rules or instructions, for instance (for a secretary taking meeting notes) when the user steps away from a meeting for a time period, a summary of the missed portion of the meeting can be presented to the user upon returning to the current conversation.   Thus, since the abstract idea as recited above pertain to “social activities, teaching, and following rules or instructions” it is categorized under managing personal behavior/relationships or interactions between people which expressly fall under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  
Dependent claims 2-7 & 21, 9-14 and 16-20 further reiterate the same abstract ideas with further embellishments, such as monitoring when a conversation within the plurality of conversations starts, a user joins the conversation, monitoring the user participation, and monitoring when the user leaves the conversation, summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15. 

Regarding Step 2A [prong 2], 
Claims 1-21 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 and 15 include the following additional elements which do not amount to a practical application:
A processor-implemented method, computer system and computer program product for generating a personalized summary of missed content from across multiple collaboration online platforms, the method, computer system and computer program product comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: monitoring user participation with respect to a plurality of conversations across a plurality of collaboration online platforms, extracting concepts and categories are extracted from the plurality of conversations using natural language processing; determining content the user missed from the plurality of conversations based on the user participation; extracting a multiplicity of missed messages since the user last saw messages from the same channel, summarizing the missed content from each of the plurality of collaboration online platforms; and presenting the summarized missed content to the user in a current conversation.
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea. Nothing in the Specification describes the specific operations recited in claims 1, 8, and 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  Simply put, the claimed invention is merely directed to utilizing general computer technology as a tool for solving a business problem of  “cooperation among different parties or individuals within an organization, such that organizational goals may be achieved much faster and effectively…that help groups to access and share the information the individuals need to meet, train or teach.” (Specification; [0002]).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which actually provide an actual improvement in computer functionality, or a specific technology or technical field, other than using these additional elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05 (a & e).  
The underlined limitations recited above in independent claims 1, 8 and 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a computer system and computer program product, (collaboration) online platforms, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, and using natural language processing which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering user participation data of user conversations utilizing online collaboration platforms, analyzing missed content, and outputting summary information of the missed content to the user, using the claimed additional computer elements a tool to perform the recited abstract idea and merely linking the use of the abstract idea to a particular technological environment, online platforms. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05 (a & e).  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention gathers user participation data for collection, analysis and display of summary information of selected content based on the analyzed information.   
When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
Dependent claims 2-7 & 21, 9-14 and 16-20 merely incorporate the same additional elements recited above, with further embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, for example, monitoring when a conversation within the plurality of conversations starts, a user joins the conversation, monitoring the user participation, and monitoring when the user leaves the conversation, summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data from social media sites, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, which merely serve to further limit the abstract idea of independent claims 1, 8 and 15.  As underlined above, the only further additional element “social media sites” recited in dependent claims 5, 12 and 19 and “online social network” of claim 21, merely generally link the use of the abstract idea to a software or technological environment and/or use the additional element (social media site/online network) as a tool to perform the abstract idea and thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology. See MPEP §2106.05(f-h).  Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-21 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 and 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A processor-implemented method, computer system and computer program product for generating a personalized summary of missed content from across multiple collaboration platforms, the method, computer system and computer program product comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: monitoring user participation with respect to a plurality of conversations across a plurality of collaboration platforms, concepts and categories are extracted from the plurality of conversations and populated using natural language processing;; determining content the user missed from the plurality of conversations based on the user participation; summarizing the missed content from each of the plurality of collaboration platforms; and presenting the summarized missed content to the user in a current conversation.
The underlined limitations recited above in independent claims 1, 8 and 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including a computer system and computer program product, (collaboration) platforms, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, and using natural language processing.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements as recited above are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment (collaboration platforms), yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). 
Dependent claims 2-7 & 21, 9-14 and 16-20 merely incorporate the same additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, for example, monitoring when a conversation within the plurality of conversations starts, a user joins the conversation, monitoring the user participation, and monitoring when the user leaves the conversation, summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data from social media sites, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, which merely serve to further limit the abstract idea of independent claims 1, 8 and 15.  As underlined above, the only further additional element “social media sites” recited in dependent claims 5, 12 and 19  and “online social network” of claim 21, merely generally link the use of the abstract idea to a technological environment and/or use the additional element (social media site/online network) as a tool to perform the abstract idea and thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology. See MPEP §2106.05(f-h).  None of the dependent claims actually recite any improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-21 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra (U.S. 2020/0374146) in view of Bellet (U.S. 2021/0110327). 
Regarding Claims 1, 8 & 15, 
Chhabra discloses:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] ([0098] Methods performed by execution of computer-readable instructions included on a computer-readable storage media…implemented on various system configurations, including single-processor or multiprocessor systems) for generating a personalized summary of missed content (Abstract and Fig. 1; [0032] System 100 can automatically generate a summary 11 of any content 12 the user 13 may have missed during a time period that the user 13 was not engaged with a particular event) from across multiple online collaboration platforms ([0033] Communication system 101 can manage the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text-based communication, channel communication, chat communication, etc…communication system 101 can manage communication session events which may include meetings, broadcasts, channel sessions, recurring meetings, etc., [0035] event can also include other ongoing activities that utilize different types of mediums such as emails, channel posts, blogs, etc., see also [0005-0010]), the processor-implemented method, computer system and computer program product comprising:
[claims 8 & 15] one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions executable by a processor of a computer to perform a method ([0116] computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, enable the one or more processors to perform the recited operations, [0152] memory on board a CPU-type processor, and [0118] all of the methods executed by one or more general purpose computers or processors.  The code modules may be stored in any type of computer-readable storage medium or other computer storage device).
monitoring user participation with respect to a plurality of conversations across a plurality of online collaboration platforms ([0007] communication data can include activity data from any communication system, such as a mobile network, email system, chat system, or channel communication system…the system can analyze user activity data on any network and determine that the person does not have a threshold level of engagement with respect to the meeting. A similar analysis can be performed on other forms of communication data such as private chat data, email message data, channel data, [0009] different combinations of contextual data of user’s activity from multiple resources (calendar data, social media data,  user behavior, user location to determine if the user was early or late to a meeting) can be analyzed to determine a person's level of engagement, [0010] the combination of different types of contextual data of the user’s activities (conversations, events meetings etc.) can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events…any combination of contextual data received from multiple types of resources can be used to generate a summary, Fig. 10; 1002 receive contextual data or sensor data indicating a level of engagement, [0035] activity data 17 can be used to determine a level of engagement of the user 13, wherein Examiner considers user participation as a  user’s level of engagement, [0033] “communication system 101 can manage communication session events which may include meetings, broadcasts, channel sessions, recurring meetings, etc., [0039] the system 100 can utilize contextual data 16 from one or more communication systems 101…to determine the user's level of engagement. The contextual data 16 can include video streams, audio streams, recordings, shared files or other content shared between a number of participants of a communication session, [0035] an event can include any type of activity that can occur over a period of time, such as a broadcasts, meetings, communication sessions, conversations, presentations, etc. An event can also include other ongoing activities that utilize different types of mediums such as emails, channel posts, blogs, etc., wherein Examiner considers conversation as any contextual data and/or activity data  and considers collaboration platforms as communication sessions, channels, mediums and/or communication systems for the events, see also [0032-0035], [0040-0041], [0051], [0061], [0127]);
extracting concepts and categories from the plurality of conversations using natural language processing ([0010] communication data, such as audio streams of a communication session or a broadcast, can be interpreted and transcribed (considered NLP) to generate a description of salient portions of an event, using machine learning algorithms, wherein Examiner considers natural language processing (NLP) a broadly applied area of machine learning, [0011] extracting sentences from a file that was shared by the speaker of the meeting event…if file is a video file, images can be rendered to enable the system 100 to interpret text from the video, and the text may be displayed within a summary. If the file includes an audio component, one or more techniques for transcribing any speech within the audio component can be utilized, [0051] the meeting content 12 associated with each meeting/event can be parsed and portions (concepts) of the content 12 can be used for generating a summary 11, [0057] selected portions 50 can be parsed from each  content 12 such that the content within the start time and the end time is used to generate the first summary 11A including a number of topics and details about the broadcast session, [0059] Salient portions of the content 12 can include the portions of content that identify tasks (concepts) associated with a user and descriptions of key topics having a threshold level of relevancy to the user activities. In some configurations, the content 12 can be analyzed and parsed to identify tasks.  Tasks can be extracted by the use of a number of determine keywords such as “complete,” “assign,” “deadline,” “project,”… correlations can be made to identify a task for individual and a summary of the task can be generated based on a sentence or phrase identifying the username and the keywords, [0094] a priority with respect to certain keywords can be communicated back to the system 100 to assist the system in generating a relevant summary with a topic that is most relevant to a conversation, see also [0085-0091] the system can prioritize topics of each summary using machine learning based on a priority of topics more relevant to the user);
determining content a user missed from the plurality of conversations based on a user participation since the user last saw messages from a same channel ([0102] the system 100 can analyze the contextual data to determine a timeline for a summary of content for an event or a series of events (plurality of conversations), [0061-0062] a summary, or sections of a summary, can be delivered to a user 13 when their level of engagement exceeds, or returns to a level above, a threshold. For example, a summary may be delivered when the user 13 returns to a meeting after leaving for a moment or time period, [0009-0010] contextual data can include any information describing a user's activity…the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events…the system may gather content from all meetings that are scheduled during their absence…information can be used to generate a summary during a time period the user was not in attendance or during longer periods of disengagement such as vacations etc.,  [0035] when the user's level of engagement drops below a threshold level…first computing device 104A, can generate a summary 11 of the shared content 12 during the period of time in which the user does not maintain a threshold level of engagement, see also [0054], [0058], [0107-108]); 
summarizing the missed content in the missed messages from each of the plurality of collaboration platforms ([0061-0062] a summary, or sections of a summary, can be delivered to a user 13 when their level of engagement exceeds, or returns to a level above, a threshold. For example, a summary may be delivered when the user 13 returns to a meeting after leaving for a moment or time period, [0010] any combination of contextual data received from multiple types of resources can be used to generate a summary, [0045] system can then generate a summary based on content for a particular event for which the user did not have a threshold level of engagement, [0032] a summary can include reports on meetings, salient sections of channel conversations, salient sections of documents, key topics of unread (missed) emails, excerpts of a transcript of a presentation, salient sections of a shared video, etc, [0033] the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text-based communication, channel communication, chat communication, etc, [0076] a comprehensive summary 11′ is generated to show salient content for all events that were missed. In addition, the system can generate a per event summary 11, [0108] summary may be displayed to assist the user in understanding the context of the presentation or conversation that was missed. This embodiment is helpful when individuals have private conversations or may miss a portion of a lecture when they are distracted by side conversations,  see also [0005]); and 
presenting the summarized missed content to the user in a current conversation ([0010] the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events, [0061] “summary may be delivered when the user 13 returns to a meeting after leaving momentarily, [0108] when the user re-engages back into a primary discussion of a meeting, a summary may be displayed to assist the user in understanding the context of the presentation or conversation that was missed).

Although Chhabra discloses all of the limitations above, it may not specify explicitly extracting a multiplicity of missed messages since the user last saw messages from the same channel and presenting the summarized missed content within the online collaboration platforms.  Nonetheless, Bellet, in the same field of endeavor, discloses:
 extracting a multiplicity of missed messages since the user last saw messages from the same channel, and presenting the summarized missed content within the online collaboration platform ([0018-0020] FIG. 1 (below) depicts a graphical user interface (GUI) for a work collaboration space, which allows users to share and discuss work with one another, and also includes a dedicated “chat” areas where people may discuss work topics, and/or support for email, audio and/or video communications, and a summary of most recent activities can be presented, including messed or conversations missed while user was away (102), depicted below:

    PNG
    media_image1.png
    716
    557
    media_image1.png
    Greyscale

[0021] At the top is a block 102 of active conversations that occurred in channels that Keiki is interested in while she was away. In some implementations, these conversations may be “hotlinked” to the communications channels from which they came, [0024] The three illustrated messages 104, 106, 108 represent the most important events that occurred while Keiki was away from her computer, but she could click on “See more” below them to see other missed messages or events. While the illustrated events are depicted in reverse chronological order, or instead, the system may attempt to prioritize the list by its predicted importance to Keiki, [0026] Recordings of meetings that the user missed will have higher priority for display...for example, if several other members in her workgroup met without inviting her, she may want to skim that meeting to be sure that nothing happened in it that she needs to know, so such a missed meeting may appear in her “recorded meetings” list, see also Abstract, Summary, Figs. 1-7, see also [0003-0005], [0017], [0029-036]and [0068]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Chhabra and incorporate the additional features taught by Bellet. One of ordinary skill in the art would have been motivated to include these features of Bellet in order to provide “automated tools that can prioritize tasks and reassure users that they are not missing important messages or other events” (Bellet; [0002]) and for “allowing users to use whichever tools they prefer, without having to monitor many different channels to be sure they are not missing important information.” (Bellet; [0017]).

Regarding Claims 2, 9, and 16,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above. Chhabra further discloses wherein monitoring the user participation comprises: 
monitoring when a conversation within the plurality of conversations starts, a user joins the conversation, [monitoring the user participation], and monitoring when the user leaves the conversation (Examiner notes [monitoring the user participation] has been already recited, see claim 1 above, [0009] determining “when the person left the meeting and when the person returned to the meeting”, Fig. 3-4 depicts detecting when the presentation slide (conversation) within a plurality of slides is presented on the timeline, [0151] “session data 1210 can include…activity that occurs in the communication session…and/or other data related to when and how the communication session is conducted, [0032] system 100 can use sensors 15 and contextual data 16 from a number of resources 105 to detect whether a user 13 has engaged in a side conversation, stepped out of room 10”,   [0055] “selected portions 50 of the shared content 12 can be selected based on the start time and the end time the user's level of engagement 35”,  [0056] “location indicator 33 also indicates that the user 13 left the broadcast session early” see also [0047], [0066], and [0105-0108]).

Regarding Claims 3, 10 & 17,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above.  Chhabra further discloses wherein summarizing the missed content ([0037] summary 11 of the shared content 12 can be generated for the time period in which the user does not have a threshold level of engagement”) is based on a user attribute which is selected from a group consisting of user job role, interests, and responsibilities (0076] “a user's emails or other communication showing an interest in a particular topic can contribute to a priority of a number of topics, and in turn, those topics can be used to rank and select specific events for a per event summary 11” or [0059] “Salient portions of the content 12 can include the portions of content that identify tasks associated with a user… correlations can be made to identify a task for individual and a summary of the task can be generated based on a sentence or phrase identifying the username and the keywords”, wherein the claim only requires one type of user attribute to be selected, and Examiner considers user attribute (responsibilities) as “task”, and/or user (interests) as “showing an interest in a particular topic” see also [0085-0086]).

Regarding Claims 4, 11 and 18,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above.  Chhabra further discloses generating summaries of other participants of a conversation within the plurality of conversations ([0091] “a summary may include two topics, both of which involve a number of usernames. If the summary appears to be too broad, a user viewing the summary can narrow the summary to a single topic or specific individuals…a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people. This can allow users to have further control over the level of granularity of the summary”, [0082] “the system causes the summary 11 to include a graphical element 703 indicating a user identity that contributed to the content of the selected section”, also see Fig. 2-4) to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the generated summaries ([0091] “a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people. This can allow users to have further control over the level of granularity of the summary”, Fig. 2 – first summary 11A, “Q&A: Audience asked for bonus structure”, Examiner considers how others are understanding the conversation and following the conversation as audience asking questions during Q&A on topics that are not clear which both indicates level of understanding and following a conversation, Fig. 6 and [0081] “This example includes a second graphical element 602 that indicates the sections of the summary that are direct quotes of the selected segments. In this example, the graphical elements are in different shades to distinguish the two types of summaries…other graphical elements can be used to distinguish the computer-generated sections from the quoted sections. Different colors, shapes, fonts, font styles, and/or text descriptions can be utilized to distinguish the sections” wherein Examiner considers highlighting divergence in generated summaries as “graphical elements are in different shades to distinguish the two types of summaries” or alternatively; [0096] “a summary displayed to the first user may include a full set of sentences generated for that summary. On the other hand, a system may redact a summary that is displayed to the second user and only show a subset of sentences or a subset of content if the permissions to that user are limited” wherein the redacted summary for the second user is considered as highlighting a divergence compared to the first user’s summary that is not redacted). 

Regarding Claim 5, 12 and 19,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above. Chhabra further discloses associating summaries based on social profile data and communication data received from social media sites ([0063] “communication activity data 39 can be received from any type of system such as a network, a communication system, a social network”, [0009-0010] “Contextual data can include any information describing a user's activity. For example, contextual data can include…social media data… the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events”).

Regarding Claim 6, 13 and 20,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above. Chhabra further discloses limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time ([0086] “increase a priority or relevancy level with respect to the selected topic and the supporting keywords for the purposes of improving the generation of future summaries. In addition, a priority for a particular topic can cause the system to arrange a number of summaries based on the priority of a topic”, [0058-0059] “…the system can transcribe portions of the meeting recording and generate descriptions of salient portions of the meeting recording.  Salient portions of the content 12 can include the portions of content that identify tasks associated with a user and descriptions of key topics having a threshold level of relevancy to the user activities…If a sentence has a threshold number of keywords, the system can identify usernames or identities in or around the sentence. Key topics having a threshold level of relevancy to user activities can include specific keywords related to data stored in association with the user…that topic may be identified as a key topic for the user and a description of the topic may be included in a summary for that user, [0091] “If the summary appears to be too broad, a user viewing the summary can narrow the summary to a single topic or specific individuals...a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people.”, [0091] “if a particular person or a topic is selected a threshold number of times in the input 807, a priority for that particular topic or person can be increased which can make that person or topic more prevalent in other summaries” and machine learning [0115] “the routine 1000 can produce more refined summaries that are contextually relevant to a user. In addition, future iterations of the routine 1000 can produce more refined determinations regarding a user's level of engagement. For instance, the system can raise or lower one or more thresholds”, wherein Examiner considers preconfigured importance threshold as “key topics having a threshold level of relevancy or priority” see also [0085], or alternatively based on a specific point of time: [0005] “if a person takes a vacation, a summary can be automatically generated when the person returns to the office”, [0062] “Content that is shared before the event, such as an attachment to a meeting request, can be summarized and sent to a user prior to the event). 

Regarding Claim 7 & 14, 
Modified Chhabra discloses the method of claim 1, and system of claim 8, as recited above.  Chhabra further discloses allowing the user to manually update or revise a job role or responsibilities ([0115] “Any threshold can be adjusted based on a user input applied to a summary”, [0087-0088] “a system can determine if a person has a particular interaction with the user interface displaying the summary, e.g., they selected a task within the summary… A user selection of those displayed topics can allow a person to increase or decrease the priority of the topics”, [0079] “in response to the inclusion of a “@mention” for a user” indicating a task for the user included in the summary, wherein Examiner considers responsibilities as selected “tasks” see also [0091]).

Regarding Claim 21, 
	Modified Chhabra discloses the method of claim 1, as recited above.  Chhabra further discloses wherein the online collaboration is associated with an online social network ([0063] “communication activity data 39 can be received from any type of system such as a network, a communication system, a social network”, [0009-0010] “Contextual data can include any information describing a user's activity. For example, contextual data can include…social media data… the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events”). 



Response to Amendment & Arguments
Applicant’s amendment and arguments from 10/20/2021 have been considered, however they are found to be unpersuasive.
Regarding the claim rejections under 35 USC 101, Applicant’s arguments (starting on pg. 7) stating “the invention is directed towards an automated means of sharing information between users which may be missed during online meetings using natural language processing” is unpersuasive.  This characterization by the Applicant is indeed involving “managing personal behavior/relationships and/or interactions between people” under certain methods of organizing activity because as applicant admits, the “automated means of sharing information between users” encompasses one user sharing information to another user during a meeting, and the other user being presented with missed information from the other user which clearly pertains to interactions between people and managing professional collaboration and work relationships, thus falls under certain methods of organizing activity. Furthermore, the mere use of the “natural language processing” (NLP) fails to provide a practical application since the mere application of NLP is not directed to any specific improvement of NLP technology, but rather uses NLP in a general computing environment as a computational tool for identifying content within conversations without significantly more.   The claims fail to provide any specific manner of improving NLP other than “applying it” or using it as a tool.  
Even the Specification lacks any technical evidence for implementing a specific manner of NLP other than what one of ordinary skill in the art would generally expect from conventional NLP, and in fact the Specification only mentions once in the entire disclosure as a generally high-level result-oriented language to use conventional NLP from extracted conversations.  See Spec. [0029] “online collaboration checkpoint program 110A, 110B may populate extracted concepts and categories using natural language processing (NLP).”   At best, the claimed method uses an NLP within a computer system for performing the “extracting” step to process conversation data in the manner one would expect of applying NLP processing.  The Applicant has failed to provide a specific NLP processing technique that improves how the concepts and categories are typically extracted from conversations using conventional NLP. Thus, the Applicant fails to make it apparent how the claimed invention improves over prior NLP extraction, therefore the claimed invention fails to provide a practical application.  The NLP used by the claimed invention merely is being applied on data gathering and processing for data extraction.  There is no indication of any inner-workings of specific or improved NLP techniques being claimed other than being generically performed in a computer system for data processing.  Applicant's disclosure lacks any integration of the NLP into any specialized structure that serves a special technical purpose.  The claimed features are not rooted in natural language processing and the claims fail to solve any technical problem that only arises in natural language processing by merely presenting a summary of conversations to a user during an online meeting.  MPEP 2106.05(a).  Therefore, merely referring to NLP as a computation tool and/or linking to a computer system is not sufficient to integrate the judicial exception into a practical application.  
Furthermore, receiving, analyzing, transmitting and outputting information between users using computers have been determined to be directed to an abstract idea. See, e.g., FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining “that the ‘realm of abstract ideas’ includes ‘collecting information, including when limited to particular content’” as well as analyzing and presenting information), SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“[S]electing certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract.”) Similarly, in this application the claims at best improve on the abstract idea, without any focus on a physical-realm or technical improvement on the computer functionality or improvement on natural language processing or any other generic machine learning techniques.  Applicant’s claimed invention which merely pertains to gathering and grouping conversation data using generic NLP as a tool to perform the recited abstract idea. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior art:
US 2020/0403817 discloses generating customized meeting insights based on user interactions (See at least Abstract reciting a meeting summary, meeting highlights, or action items related to the media data to provide to the client device of the user. In one or more embodiments, the system also uses the summary, highlights, or action items to train a machine-learning model for use, [0019] reciting natural language processing to determine what was said or done during the meetings, [0018] reciting the use of machine-learning to automatically output meeting insights (e.g., highlights, summaries, or action items) for future meetings either while the meetings are ongoing or after the meetings are finished. Thus, the content management system can generate and provide meeting insights to users even in the absence of user inputs).
US 2015/0142800 discloses generating electronic summaries of online meetings.  (See at least Abstract reciting generating an electronic summary based on a textual metadata derived from content presented in an online meeting).
US 2017/0083817 discloses topic detection from online conversations and messages using natural language processing (NLP).  (See at least [0011]reciting topic detection in short social media messages based on natural language syntax-semantic asymmetries and domains of interpretation, see also [0083] &[0133]).
US 2019/0005024 discloses a virtual assistant providing enhanced communication session (CS) services. (See at least Abstract reciting content that is exchanged by users participating in the CS. The content includes natural language expressions that encode a conversation carried out by users. The method determines content features based on natural language models. A summary of the CS is automatically generated from summarized versions of the likely relevant portions of the content).
US 2012/0173624 discloses interest-based meeting summarization  (See at least Abstract, and [0036] reciting user 48 and/or user 50 may attend meeting 200 late and may miss one or more beginning portions of meeting 200. User 48 and/or user 50 may wish to catch up on the one or more beginning portions of meeting 200 before joining the rest of meeting 200. In this situation, user 48 and/or user 50 may retrieve summaries of meeting 200 for the portions of meeting 200 they may have missed to that point. In other words, IBMS process 10 may generate summaries before meeting 200 is complete so partial summaries may be retrieved by users who may be late in attending meeting 200)
US 2007/0130257 discloses methods for achieving text summarization for user conversations (See at least Abstract and [0047] reciting a mechanism for summarizing an instant messaging conversation to varying degrees enables a new participant to quickly get up to speed with the conversation that has gone before and helps them fully participate in what has happened most recently in the discussion, also [0049]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629